                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 BTC, INC., an Iowa Corporation d/b/a
 WESTERN IOWA NETWORKS,

               Plaintiff,                                  No. C18-3075-LTS

 vs.
                                                  MEMORANDUM OPINION AND
 AT&T CORP., a New York Corporation,             ORDER ON MOTION TO DISMISS
                                                      CERTAIN CLAIMS
               Defendant.



                                 I.     INTRODUCTION
       This matter is before me on a motion (Doc. No. 14) by defendant AT&T Corp.
(AT&T) to dismiss Counts II and III of plaintiff’s complaint. Plaintiff BTC Inc. d/b/a
Western Iowa Networks (BTC), has filed a resistance (Doc. No. 15) and AT&T has filed
a reply (Doc. No. 16). I find that oral argument is not necessary. See Local Rule 7(c).


                                  II.    BACKGROUND
       BTC filed its complaint (Doc. No. 1) on December 28, 2018, alleging that AT&T
has refused to pay BTC’s interstate tariffed switched access charges to transmit interstate
long-distance calls to BTC customers. Doc. No. 1 at 1. It explains that switched access
charges are federally-mandated charges assessed by local telephone companies like BTC
on long-distance carriers like AT&T who utilize and rely on the local carrier’s
telecommunications network for the origination or termination of interstate long-distance
telecommunications traffic. Id. BTC alleges the switched access services it provided
were in accordance with Federal Communication Commission (FCC) rules and
regulations, including federally-filed tariffs. Id. It alleges that the tariffs were filed in
full compliance with rules adopted by the FCC on November 18, 2011, that concluded
competitive local exchange carriers (CLECs) such as BTC may tariff and assess switched
access charges on long-distance carriers that terminate traffic to free conference calling
providers served by the CLEC. These rules also established the reasonable switched
access rates to be charged for this telecommunications traffic. Id. at 1-2. BTC refers to
these as “access stimulation” rules and alleges they were adopted by the FCC to clarify
whether tariffed access charges applied to calls made to high-volume free conference
calling and similar services. BTC alleges AT&T’s refusal to pay BTC the tariffed access
charges violates FCC policy. Id. at 2. BTC relies on both federal question and diversity
jurisdiction1 and alleges that venue is proper based on AT&T’s business transactions in
this district and because a substantial part of the events or omissions giving rise to the
claims occurred in this district. Id. at 3-4.
       BTC provides the following background in its complaint concerning
telecommunications regulation. In 1984, AT&T was split up into “local” and “long
distance” companies. Id. at 4. Local telephone companies (LECs) maintained exclusive
franchises to provide telephone service within defined geographic service territories,
while the long-distance portion of AT&T faced competition from other interexchange
carriers (IXCs), such as MCI, Sprint and others. Id. IXCs generally use their own lines
to carry calls across a state or across the country. Id. They do not, however, own lines
within the local exchanges. Id. These lines are owned by the LECs. To enable long-
distance competition, the FCC required LECs to allow IXCs to use their local lines for
purposes of “originating” and “terminating” calls. Id. To compensate LECs for the use
of their networks, the FCC required IXCs to pay “access charges” to LECs for
originating and terminating long-distance telephone calls. The charges were set forth in
regulated price lists, known as tariffs, filed with the FCC (interstate long-distance calls)
and state public service commissions (intrastate long-distance calls). Id.

1
 BTC submits that it is an Iowa corporation with its principal place of business in Breda, Carroll
County, Iowa, and that AT&T is a New York corporation with its principal place of business in
Bedminster, New Jersey. See Doc. No. 1 at 2.
                                                2
       In 1996, Congress passed the Telecommunications Act (1996 Act), which
eliminated the exclusive franchises possessed by the incumbent LECs (ILECs) and
preempted state statutes, regulations and other legal requirements that “prohibit or have
the effect of prohibiting the ability of any entity to provide interstate or intrastate
telecommunications services.” Id. at 4-5 (quoting 47 U.S.C. § 253(a)). Congress also
required all telecommunications carriers to interconnect their networks to ensure that all
consumers can place and receive calls from consumers that are served by different
carriers. Id. at 5.
       BTC notes that prior to 2001, the FCC did not regulate CLEC access charges. Id.
In 2001, it modified its rules to regulate CLEC access rates by more closely aligning
them with those of the ILECs. Id. The FCC established a “benchmark” or “safe harbor”
under which CLEC access rates are presumed just and reasonable as a matter of law. Id.
(citing In re Reform of Access Charges Imposed by Competitive Local Exchange Carriers,
16 FCC Rcd. 9923, 9924, 9938-49, ¶¶ 3, 40-63 (2001) (CLEC Access Charge Order I);
47 C.F.R. § 61.26). The CLEC Access Charge Order I stated:
       [A]n IXC that refused payment of tariffed rates within the safe harbor would
       be subject to suit on the tariff in the appropriate federal district court,
       without the impediment of a primary jurisdiction referral to the Commission
       to determine the reasonableness of the rate. Similarly, because of the
       presumptive conclusion of reasonableness that we will accord to tariffed
       rates at or below the benchmark, a CLEC with qualifying rates will not be
       subject to a section 208 complaint challenging its rates.

CLEC Access Charge Order I, 16 FCC Rcd. at 9948 ¶ 60. BTC alleges that many years
ago, LECs recognized that an increase in traffic volumes on their networks would allow
them to collect more access revenue and, in turn, provide better services to residents of
rural areas. Thus, they began to compete for customers that received high volumes of
calls, such as free conference calling services. Doc. No. 1 at 6.
       In approximately 2008, AT&T and other IXCs filed disputes with state utility
commissions, the FCC, and in various federal courts alleging it was unjust and

                                            3
unreasonable for LECs to be paid full access charges for traffic going to these high-
volume services. They failed to convince regulators to prohibit free conference calling
services or to prevent LECs from assessing tariffed access charges on these calls. See
Connect America Fund Order, ¶¶ 672, 674. On November 18, 2011, the FCC struck a
compromise, adopting the Connect America Fund Order, specifically permitting LECs to
engage in “access stimulation,” but requiring LECs that provided service to high-volume
customers to reduce their rates to match the rates of the largest “price cap” ILEC in the
state. Doc. No. 1 at 6.
       BTC participates as an issuing carrier in a tariff identified as Kiesling Associates
LLP Tariff FCC No. 2 (the Kiesling Tariff). Id. at 7. It contends its tariffed interstate
access rates are fully consistent with the requirements of the Connect America Fund
Order. The Kiesling Tariff benchmarks BTC’s tariffed rates to the “price cap” ILEC in
Iowa (CenturyLink) as required by the Connect America Fund Order. BTC contends that
despite being billed for and receiving services in accordance with that order and the rules
established by the FCC, AT&T has refused to pay BTC for the switched access services
it has provided. According to BTC, AT&T’s unpaid balance exceeds $2.2 million, not
including accrued late fees that are allegedly due pursuant to the Kiesling Tariff. Id.
BTC alleges that additional damages accrue daily as AT&T continues to withhold
amounts due. Id. Finally, BTC argues that while AT&T refuses to pay the lawful tariffed
switched access charges, it nevertheless continues to bill and collect payment from retail
and wholesale clients for the delivery of calls to BTC’s networks. Id. BTC alleges
AT&T has generated significant profit by terminating long-distance calls to the high-
volume conference call providers served by BTC while refusing to compensate BTC for
the work it does completing the calls on behalf of AT&T.
       BTC alleges the following claims against AT&T:
        Count I – Collection Action Pursuant to Federal Tariffs
        Count II – Quantum Meruit


                                            4
        Count III – Unjust Enrichment
        Count IV – Declaratory Judgment
Id. at 8-10. It seeks damages for an amount to be determined at trial, but no less than
the access charges that AT&T owes, together with late fees and prejudgment interest, a
preliminary and permanent injunction barring AT&T from continuing to engage in such
conduct and directing it to pay access charges in the future pursuant to BTC’s federal
tariff in addition to attorneys’ fees and costs. Id. at 11.


                           III.   APPLICABLE STANDARDS
       The Federal Rules of Civil Procedure authorize a pre-answer motion to dismiss
for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
The Supreme Court has provided the following guidance in considering whether a
pleading properly states a claim:
       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
       “short and plain statement of the claim showing that the pleader is entitled
       to relief.” As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S.
       544, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007)], the pleading standard Rule
       8 announces does not require “detailed factual allegations,” but it demands
       more than an unadorned, the-defendant-unlawfully-harmed-me accusation.
       Id., at 555, 127 S. Ct. 1955 (citing Papasan v. Allain, 478 U.S. 265, 286,
       106 S. Ct. 2932, 92 L.Ed.2d 209 (1986)). A pleading that offers “labels
       and conclusions” or “a formulaic recitation of the elements of a cause of
       action will not do.” 550 U.S. at 555, 127 S. Ct. 1955. Nor does a complaint
       suffice if it tenders “naked assertion[s]” devoid of “further factual
       enhancement.” Id., at 557, 127 S. Ct. 1955.

       To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to “state a claim to relief that is plausible on its
       face.” Id., at 570, 127 S. Ct. 1955. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct alleged.
       Id., at 556, 127 S. Ct. 1955. The plausibility standard is not akin to a
       “probability requirement,” but it asks for more than a sheer possibility that
       a defendant has acted unlawfully. Ibid. Where a complaint pleads facts

                                              5
       that are “merely consistent with” a defendant's liability, it “stops short of
       the line between possibility and plausibility of ‘entitlement to relief.’” Id.
       at 557, 127 S. Ct. 1955 (brackets omitted).
Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).
       Courts assess “plausibility” by “‘draw[ing] on [their own] judicial experience and
common sense.’” Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting
Iqbal, 556 U.S. at 679). Also, courts “‘review the plausibility of the plaintiff's claim as
a whole, not the plausibility of each individual allegation.’” Id. (quoting Zoltek Corp. v.
Structural Polymer Grp., 592 F.3d 893, 896 n. 4 (8th Cir. 2010)). While factual
“plausibility” is typically the focus of a Rule 12(b)(6) motion to dismiss, federal courts
may dismiss a claim that lacks a cognizable legal theory. See, e.g., Somers v. Apple,
Inc., 729 F.3d 953, 959 (9th Cir. 2013); Ball v. Famiglio, 726 F.3d 448, 469 (3d Cir.
2013); Commonwealth Prop. Advocates, L.L.C. v. Mortg. Elec. Registration Sys., Inc.,
680 F.3d 1194, 1202 (10th Cir. 2011); accord Target Training Intern., Ltd. v. Lee, 1 F.
Supp. 3d 927 (N.D. Iowa 2014).
       When a complaint does not state a claim for relief that is plausible on its face, the
court must consider whether it is appropriate to grant the pleader an opportunity to
replead. The rules of procedure permit a party to respond to a motion to dismiss by
amending the challenged pleading “as a matter of course” within 21 days. See Fed. R.
Civ. P. 15(a)(1)(B). Thus, when a motion to dismiss highlights deficiencies in a pleading
that can be cured by amendment, the pleader has an automatic opportunity to do so.
When the pleader fails to take advantage of this opportunity, the question of whether to
permit an amendment depends on considerations that include:
       whether the pleader chose to stand on its original pleadings in the face of a
       motion to dismiss that identified the very deficiency upon which the court
       dismissed the complaint; reluctance to allow a pleader to change legal
       theories after a prior dismissal; whether the post-dismissal amendment
       suffers from the same legal or other deficiencies as the dismissed pleading;
       and whether the post-dismissal amendment is otherwise futile.



                                             6
Meighan v. TransGuard Ins. Co. of Am., Inc., 978 F. Supp. 2d 974, 982 (N.D. Iowa
2013).
         Preemption generally involves a question of law, and thus, may be decided at the
pleadings stage. See Brinkley v. Pfizer, Inc., 772 F.3d 1133, 1139 (8th Cir. 2014)
(affirming dismissal of implied warranty and design defect claims as preempted by the
FDCA on a motion for judgment on the pleadings).           Preemption arises under the
Supremacy Clause, which “states that the laws of the United States made pursuant to the
Constitution are the ‘supreme Law of the Land.’” Wuebker v. Wilbur-Ellis Co., 418
F.3d 883, 886 (8th Cir. 2005) (quoting U.S. Const., art. VI). “Thus state law that
conflicts with federal law has no effect.” Jones v. Vilsack, 272 F.3d 1030, 1033 (8th
Cir. 2001) (citing Maryland v. Louisiana, 451 U.S. 725, 746 (1981)). There are three
types of preemption – express, field and conflict preemption. Id. Express preemption
occurs when Congress expressly forbids state regulation. Id. Field preemption occurs
when Congress “creates a scheme of federal regulation so pervasive that the only
reasonable inference is that it meant to displace the states.” Id. Conflict preemption
occurs “when a law enacted by [Congress] directly conflicts with state law.” Id. Aside
from statutes, agency regulations may also preempt conflicting state requirements as long
as the agency is “acting within the scope of its congressionally delegated authority.” New
York v. Fed. Energy Reg. Comm’n, 535 U.S. 1, 18 (2002) (quoting La. Pub. Serv.
Comm’n v. FCC, 476 U.S. 355, 374 (1986)). In determining whether federal law
preempts state law, I must consider Congress intent, which has been described as the
“ultimate touchstone” of preemption analysis.       Jones, 272 F.3d at 1033 (quoting
Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 516 (1992)).


                                    IV.    ANALYSIS
A.       Parties’ Arguments
         AT&T seeks to dismiss BTC’s state law claims of quantum meruit and unjust
enrichment (otherwise referred to as quasi-contract claims) because these claims conflict
                                             7
with the Communications Act and the FCC’s regulatory regime for switched access
services. Doc. No. 14-1 at 7.     It relies on CallerID4u, Inc. v. MCI Commc’ns Servs.,
880 F.3d 1048, 1052 (9th Cir. 2018) and cites various other district court cases that have
relied on that case in dismissing state law quasi-contract claims. See Doc. No. 14-1 at
2, 10-11.    AT&T argues that allowing BTC’s state law claims to proceed would
undermine the FCC’s regulatory regime. Id. at 12.
       BTC relies on Iowa Network Servs., Inc. v. Qwest Corp., 363 F.3d 683 (8th Cir.
2004) (INS I), and Iowa Network Servs, Inc. v. Qwest Corp., 466 F.3d 1091 (8th Cir.
2006) (INS II), to argue that I must first decide whether its tariff encompasses the
telecommunications traffic at issue. Doc. No. 15 at 6. It argues I should reserve
judgment on its alternative state law claims until the court (or a jury) decides whether
BTC’s tariff applies. Id. at 7. If the tariff applies, then BTC acknowledges the state law
claims are moot. It contends I should not dismiss the alternative state law claims before
reaching that issue to avoid a significant windfall to AT&T. Id. BTC notes that this
approach was used in N. Valley Comm’cns, L.L.C. v. AT&T Corp., 1:14-CV-01018-
RAL, 2015 WL 11675666 (D.S.D. Aug. 20, 2015). BTC adds that the Northern Valley
court considered whether allowing the CLEC to pursue its state law claims would conflict
with the FCC’s objectives and found no such conflict. Doc. No. 15 at 8. Additionally,
it points out that several district courts in this circuit have referred the question to the
FCC of whether alternative state law recovery is available in the event the tariff does not
apply. Id. at 10 (citing cases). Finally, BTC address CallerID4u and the district court
cases relying on that opinion, arguing that CallerID4u was wrongly decided.
       The key issue identified by the parties is whether BTC (as a CLEC) may seek
equitable relief under state law for access services it provided to AT&T or whether it is
limited to seeking relief under its filed tariff or an express contract. In analyzing this
question, I must consider whether allowing BTC to pursue its state law quasi-contract
claims would conflict with FCC’s regulatory regime.


                                             8
B.     Relevant Case Law and Regulatory Background
       As the parties recognize, the regulatory background of telecommunications and
access stimulation litigation has been covered extensively by other courts. See e.g.,
AT&T Corp. v. Aventure Comm’cn Tech., LLC, 207 F. Supp.3d 962, 967-1004 (S.D.
Iowa 2016); CallerID4u, Inc., 880 F.3d at 1055-1060. As such, I will keep my summary
short and elaborate further in discussing the cases the parties cite.
       The Communications Act of 1934 (the Communications Act) gave the FCC “broad
authority to regulate interstate telephone communications. Global Crossing Telecomms.,
Inc. v. Metrophones Telecomms., Inc., 550 U.S. 45, 48 (2007); 47 U.S.C. §§ 151 et
seq. Congress authorized the FCC to issue rules to enforce the Communications Act,
including how carriers such as BTC may receive compensation for interstate switched
access services. See 47 U.S.C. §§ 201(b), 203; MCI Telecomms. Cop. v. Am. Tel. &
Tel. Co., 512 U.S. 218, 220 (1994) (stating that the Communications Act “authorized
the [FCC] to regulate the rates charged for communication services to ensure that they
were reasonable and nondiscriminatory.”). As things currently stand, the FCC has
determined that “until a CLEC files valid interstate tariffs under Section 203 of the Act
or enters into contracts with IXCs for the access services it intends to provide, it lacks
authority to bill for those services.” AT&T Corp. v. All Am. Tel. Co., 28 FCC Rcd.
3477, ¶ 37 (2013).
       BTC relies on INS I and INS II to support the legitimacy of its state law quasi-
contract claims. In INS I, the Eighth Circuit reviewed the dismissal of Iowa Network
Services’ unjust enrichment claim. INS I, 363 F.3d at 694. It noted that the district court
dismissed the claim because the Iowa Utilities Board (IUB) had determined that the traffic
at issue was local and not subject to access charges. Id. The district court reasoned that
Qwest was not a beneficiary of INS’s services because it served as the intermediary
between a cell phone user’s Commercial Mobile Radio Service (CMRS) provider and
INS’s network. In other words, Qwest was not acting as a typical IXC because it did not
have a relationship with either the calling or the called parties in the traffic at issue. Id.
                                              9
at 688. The Eighth Circuit remanded for the district court to decide for itself whether
the traffic was subject to access charges pursuant to INS’s tariffs rather than rely on the
IUB determination. It did note, however, that if INS’s claim was covered by a tariff or
express contract, its unjust enrichment claim would fail under Iowa law. Id. at 694-95.
       On remand, the district court concluded on Qwest’s motion for summary judgment
that INS’s federal tariff did not apply to the traffic at issue and that INS’s unjust
enrichment and quantum meruit claims failed as a matter law. INS II, 466 F.3d at 1094.
The traffic was either “[i]nterstate and foreign” traffic subject to the filed rate doctrine2
or intrastate traffic meaning it originated and terminated within the local calling area.
The court determined it was the latter. See INS I, 363 F.3d at 687 (“This case involves
traffic which occurs when a cell phone user located within the Des Moines [Major
Trading Area] initiates a call to a land-line customer of one of the Iowa independent
LECs, and the cell phone user’s CMRS provider uses Qwest’s network to transport the
call to INS’s network for final termination on the LEC’s infrastructure to the called
party.”). Because INS’s tariff did not apply to this local traffic, the determination of how
such traffic should be charged fell to the IUB under the 1996 Act, rather than the federal
tariff. INS II, 466 F.3d at 1097. The IUB determined that reciprocal compensation
agreements control this type of traffic and that the parties should negotiate or arbitrate
these agreements. Id. at 1096. The district court agreed. The Eighth Circuit concluded
the IUB acted within its authority in directing INS and Qwest to negotiate within the
reciprocal compensation regime. Id. at 1098. Because this would ultimately result in an
express contract and INS conceded it could not prevail on its claims of unjust enrichment
and quantum meruit when an express contract governed those issues, the Eighth Circuit
affirmed the dismissal of those claims. Id


2
 The filed rate doctrine provides that “once a carrier’s tariff is approved by the FCC, the terms
of the federal tariff are considered to be ‘the law’ and to therefore ‘conclusively and exclusively
enumerate the rights and liabilities’ as between the carrier and the customer.” INS II, 466 F.3d
at 1097 (quoting Evanns v. AT&T Corp., 229 F.3d 837, 840 (9th Cir. 2000)).
                                                10
       In CallerID4u, the CLEC provided telecommunications services to AT&T and
Verizon. Unlike the CLEC in this case or INS, it did not have a tariff or a contract in
place governing these services. CallerID4u, Inc., 880 F.3d at 1051-52. As such, it
relied on state law equitable principles to recover the value of the services rendered. Id.
at 1052. The Ninth Circuit affirmed the district court’s dismissal of these claims,
concluding that it was subject to the tariff-filing requirements of Section 203 of the
Communications Act because it did not have a negotiated agreement and its state law
equitable claims were preempted under Section 203. Id. In reaching this decision, the
court explained that “[i]t has long been established that the tariff requirement of § 203
preempts state law.” CallerID4u, Inc., 880 F.3d at 1053. Section 203(a) states in part:
               Every common carrier, except connecting carriers, shall, within
       such reasonable time as the Commission shall designate, file with the
       Commission and print and keep open for public inspection schedules3
       showing all charges for itself and its connecting carriers for interstate and
       foreign wire or radio communication between the different points on its
       own system, and between points on its own system and points on the system
       of its connecting carriers or points on the system of any other carrier subject
       to this chapter when a through route has been established, whether such
       charges are joint or separate, and showing the classifications, practices, and
       regulations affecting such charges.

47 U.S.C. § 203. Section 203(c) provides in relevant part:
              No carrier, unless otherwise provided by or under authority of this
       chapter, shall engage or participate in such communication unless schedules
       have been filed and published in accordance with the provisions of this
       chapter and with the regulations made thereunder; and no carrier shall (1)
       charge, demand, collect, or receive a greater or less or different
       compensation for such communication, or for any service in connection
       therewith, between the points named in any such schedule than the charges
       specified in the schedule then in effect, or (2) refund or remit by any means
       or device any portion of the charges so specified, or (3) extend to any person
       any privileges or facilities in such communication, or employ or enforce


3
 Otherwise known as “tariffs.” See Am. Tel. & Tel. Co. v. Central Office Tel., Inc., 524 U.S.
214, 221 (1998).
                                             11
       any classifications, regulations, or practices affecting such charges, except
       as specified in such schedule.

47 U.S.C. § 203(c). Together, these sections provide that a common carrier must have
a tariff on file showing all charges for interstate and foreign communication and is
prohibited from charging outside the filed tariff. This is otherwise described as the “filed
rate doctrine,” in which “the rate of the carrier duly filed is the only lawful charge.”
Am. Tel. & Tel. Co. v. Cent. Office Tel., Inc., 524 U.S. 214, 22 (1998). The Ninth
Circuit explained that section 203 and the filed rate doctrine “preempts state law claims
that conflict with the rate-setting authority of the FCC.” See CallerID4u, Inc., 880 F.3d
at 1053-55.
       The Ninth Circuit then turned to the regulation history of common carriers engaged
in telecommunications services. See id. at 1055-60. A couple of highlights in this lengthy
history include the 1996 Act, in which Congress “gave the FCC authority to forbear from
enforcing § 203’s tariff-filing requirements if the FCC determined that (1) enforcement
was not necessary to ensure that the common carriers’ charges were just and reasonable,
(2) enforcement was not necessary to ensure that consumers were protected, and (3)
forbearance was ‘consistent with the public interest.’” Id. at 1057 (quoting 47 U.S.C. §
160(a)). Pursuant to this authority, the FCC mandated that all non-dominant IXCs be
detariffed and prohibited them from filing tariffs.      Id. at 1057.    In this detariffed
environment, the Ninth Circuit found no conflict between state and federal law and
concluded that “§ 203 and the filed rate doctrine, which ‘rested entirely on the filing
requirement of § 203, did not apply and that other provisions of the Communications Act
did not preempt state law claims regarding the rates charged by completely detariffed
IXCs. Id. at 1058 (quoting Ting v. AT&T, 319 F.3d 1126, 1142-46 (9th Cir. 2003)).
The Ninth Circuit acknowledged there is a circuit split on whether the Communications
Act preempts state law in a completely detariffed environment. Id. n.5 (citing cases from
the Seventh Circuit).


                                            12
       Unlike the IXCs, the FCC did not impose mandatory detariffing on the CLECs.
Id. Rather, it made CLECs subject to the § 203 filing requirement unless they entered
into negotiated agreements with IXCs. Id. (citing Hyperion Telecomms., Inc. Petition
Requesting Forbearance, 12 FCC Rcd. 8596, 8608 (1997)). This permitted the FCC to
forbear from requiring CLECs to file tariffs if they had entered into negotiated
agreements. Id. CLECs filing tariffs faced no limitations on the amount they could
charge. This led to high switched access rates that were “subject neither to negotiation
nor to regulation designed to ensure their reasonableness.” Id. (citing CLEC Access
Charge Order I, 16 FCC Rcd. at 9924-25).4 In the CLEC Access Charge Order I, the
FCC established a “benchmark” level for CLEC rates “based on the rates charged by the
ILEC or ILECs operating in a CLEC’s service area.” Id. at 1059 (citing CLEC Access
Charge Order I, 16 FCC Rcd. at 9938, 9941). The FCC also decided it would exercise
its forbearance authority “only for those CLEC interstate access services for which the
aggregate charges exceed our benchmark” meaning that CLECs seeking to charge rates
above the benchmark had to negotiate agreements with the IXCs. Id. (quoting CLEC
Access Charge Order I, 16 FCC Rcd. at 9957). In sum, a CLEC has two options for
charging an IXC for interstate access services: (1) file a tariff with rates no higher than
the rates charged for such services by the ILEC in the service area or (2) negotiate and
enter into an agreement with an IXC to charge a higher rate. Id. (citing AT&T Servs.
Inc. v. Great Lakes Comnet. Inc., 30 FCC Rcd. 2586, 2588-89 (2015)).
       AT&T then filed a formal complaint with the FCC against CLECs alleging
violations of § 203 and § 201(b) of the Communications Act by billing AT&T for
switched access services without valid and applicable interstate tariffs or negotiated
agreements and engaging in access stimulation, resulting in unjust and unreasonable
charges in violation of § 201(b). Id. (citing AT&T Corp. v. All Am. Tel. Co., 28 FCC

4
  The CallerID4u court referred to this order as the Access Reform Order. This is the same order
BTC refers to in the complaint as the CLEC Access Charge Order I. I will continue to refer to
it by that name to avoid confusion.
                                              13
Rcd. 3477, 3480-84, 3492-93 (2013) (All American II). The FCC agreed and reiterated
that CLECs could not bill for access services without a valid interstate tariff or a
negotiated agreement with the IXC. Id. (citing All American II, 28 FCC Rcd. at 3494).
In the damages phase of All American II, the CLECs argued unjust enrichment because
AT&T had already received “in excess of $11 million worth of terminating switched
access services.” Id. at 1060 (quoting AT&T Corp. v. All Am. Tel. Co., 30 FCC Rcd.
8958, 8962 (2015) (All American II Damages)). The FCC concluded because CLECs
were entitled to compensation for access services only under a valid tariff or contract
they could not “seek equitable relief relating to matters subject to regulation.” Id.
(quoting All American II Damages, 30 FCC Rcd. at 8963). On appeal, the D.C. Circuit
determined that the FCC “lacked the legal authority to discuss the merits of their state-
law quantum meruit claims” because the FCC was vested only with authority to address
allegations under the Communications Act. Id. (quoting All Am. Tel. Co., Inc. v. FCC,
867 F.3d 81, 94 (D.C. Cir. 2017) (italics omitted)). The D.C. Circuit vacated that
portion of the FCC’s All American II Damages Order and concluded that the merits of
the CLEC’s state law claims had to be decided by the district court in the first instance.
Id. (citing All Am. Tel. Co., Inc., 867 F.3d at 95).
       In CallerID4u, the Ninth Circuit reviewed the district court’s dismissal of
CallerID4u’s state law claims of quantum meruit and unjust enrichment. The court
performed a preemption analysis and, in doing so, noted that it was required to presume
the validity of FCC regulations, rules, and orders that are currently in effect based on the
Hobbs Act, 28 U.S.C. § 2342, which “requires that all challenges to the validity of final
orders of the FCC be brought by original petition in a court of appeals.” CallerID4u,
880 F.3d at 1061-62.5 Because the case did not come before the court through an original


5
 BTC argues the court is not required to follow the FCC All American decisions based on the
Hobbs Act. It cites PDR Network, LLC v. Carlton & Harris Chiropractic, Inc., in which the



                                            14
petition, it presumed the validity of FCC regulations, rules and orders. The court first
analyzed whether CallerID4u was permissively detariffed. Id. at 1062. It concluded that
pursuant to the Access Reform Order and All American II, because CallerID4u did not
negotiate any agreements with IXCs, it was subject to § 203’s tariff-filing requirements.
Id.
       In turning to the state law claims, the court reasoned:
       Allowing carriers to seek compensation through state law equitable
       principles would interfere with Congress’s goals whether or not the carrier
       neglected to file a tariff. First, CLECs that do not negotiate contracts are
       subject to § 203 and the FCC’s requirement that they file tariffs charging
       no more than the benchmark rate. If CLECs that failed to negotiate a
       contract could bring legal actions under state law, CLECs could receive
       different rates either because different state equitable principles applied or
       because different courts weighed the equities differently, thus defeating
       Congress’s uniformity goals.

Id. It also reasoned that “[r]elieving CLECs of their obligation to file a tariff under §
203 if they fail to negotiate an agreement would create an incentive for CLECs to neither
negotiate an agreement nor file a tariff, knowing they could bring state law equitable

Supreme Court recently considered “[w]hether the Hobbs Act required the district court in this
case to accept the FCC’s legal interpretation of the Telephone Consumer Protection Act.” PDR
Network, LLC v. Carlton & Harris Chiropractic, Inc., 139 S. Ct. 2051, 2055 (2019). The court
remanded the case to the Court of Appeals to consider the legal nature of the FCC’s order and
whether PDR had a “prior” and “adequate” opportunity to seek judicial review of the Order.
Id. at 2055-56. Under current precedent, I find it appropriate to presume the validity of the
FCC All American decisions. BTC also argues I should not defer to FCC statements in the All
American decisions because it was not a party to those proceedings and the FCC cannot use
private adjudicatory proceedings to announce new or different interpretations of prior orders.
Doc. No. 15 at 18, n.6 (citing Kisor v. Wilkie, 139 S. Ct. 2400 (2019)). The Kisor court rejected
this argument, noting that 5 U.S.C. § 553(b)(A) allows agencies to issue “interpret[ive]” rules
without notice and comment. Kisor, 139 S. Ct. at 2420. See also Conf. Grp., LLC v. FCC,
720 F.3d 957, 966 (D.C. Cir. 2013) (“The fact that an order rendered in an adjudication ‘may
affect agency policy and have general prospective application . . . does not make it rulemaking
subject to APA section 553 notice and comment.”) (internal citations omitted); Goodman v.
FCC, 182 F.3d 987, 994 (D.C. Cir. 1999) (“the nature of adjudication is that similarly situated
non-parties may be affected by the policy or precedent applied, or even merely announced in
dicta, to those before the tribunal.”).

                                               15
claims instead.” Id. at 1064. It concluded “that the preemptive effect of the filed rate
doctrine precludes [the local carrier] from recovering damages under a theory of unjust
enrichment or quantum meruit” and affirmed the dismissal of these claims. Id. at 1065-
66.


C.     BTC’s Claims of Unjust Enrichment and Quantum Meruit
       Under Iowa law, a plaintiff must show the following to recover under a claim of
quantum meruit: (1) plaintiff performed under circumstances reasonably indicating the
performance was for the benefit of defendant and not another person; (2) plaintiff
performed under circumstances reasonably indicating payment was expected; and (3) the
services provided by the plaintiff were beneficial to the defendant.” Iowa Networks
Servs., Inc. v. Qwest Corp., 385 F. Supp. 2d 850, 910 (S.D. Iowa 2005), aff’d, 466 F.3d
1091 (8th Cir. 2006). A claim for unjust enrichment under Iowa law is comprised of the
following three elements: “(1) defendant was enriched by the receipt of a benefit; (2) the
enrichment was at the expense of the plaintiff; and (3) it is unjust to allow the defendant
to retain the benefit under the circumstances.” State Dep’t of Human Servs. ex rel.
Palmer v. Unisys Corp., 637 N.W.2d 142, 154-55 (Iowa 2001).
       Here, BTC alleges that it has billed AT&T for switched access services in
accordance with the Kiesling Tariff and is pursuing a collection action under the tariff
described in Count I. See Doc. No. 1 at 7. Nonetheless, it argues that its alternative
claims of unjust enrichment and quantum meruit should not be dismissed until it has been
established that the services at issue definitively fall within the tariff. If the services fall
outside of the tariff, BTC contends it should be allowed to pursue its state law claims. It
cites N. Valley Comm’cns, L.L.C. in support.
       In that case, the court reasoned that the text of the FCC rule limiting compensation
through either a tariff or negotiated contract appeared to be limited to access services.
N. Valley Comm’cns, L.L.C., 2015 WL 11675666 at *5. Thus, it stated “if Northern
Valley’s services are not access services, then they not only fall outside the tariff as
                                              16
AT&T claims, but also fall outside the scope of the FCC rule limiting the methods by
which a CLEC may charge.” Id. It found that the state equity claims would not interfere
with FCC’s authority to set reasonable rates because there did not appear to be any FCC
regulation that would characterize the type of service outside a tariff or contract or one
that would regulate its pricing. Id. at *6. It also reasoned that collection actions based
on state equity claims are “distinct from rate-setting, because rate-setting looks at what a
carrier may charge prospectively while the equity claims only address services provided
in the past and would have no prospective rate-setting effect.” Id.
       The court in All Am. Tel. Co., Inc. v. AT&T Corp., 328 F. Supp. 3d 342, 367
(S.D.N.Y. 2018), considered a similar argument in which All American also relied on
N. Valley Comm’cns, L.L.C.. It noted that is now well-established in decisions by the
FCC and federal courts that “absent a negotiated contract, CLECs remain subject to §
203 and the filed rate doctrine.” All Am. Tel. Co., Inc., 328 F. Supp. 3d at 367 (citing
CallerID4u, Inc., 880 F.3d at 1062-63). It also reasoned that N. Valley Comm’cns “says
little about whether the FCC’s tariff regime bars all alternative means of compensation
for services not covered by a tariff (or contract).” Id. It stated:
       In short, the fact that a CLEC’s access services fall outside a filed tariff
       does not necessarily bring it outside the FCC’s regulatory purview. Rather,
       CLECs may charge an interexchange carrier for access services only
       through a negotiated contract or a valid filed tariff. If a CLEC wishes to
       charge a higher rate than the benchmark or for services to non-paying end
       users, the FCC requires that it do so through a negotiated contract.

Id. The court determined that AT&T was entitled to judgment as a matter of law based
on the preemption of plaintiffs’ state law claims. Id. at 368.6
       BTC’s argument that its state law claims should not be dismissed until it is
determined whether the services provided to AT&T fall under the tariff is without merit.


6
 This case was appealed, but the appeal subsequently withdrawn pursuant to a stipulation by the
parties. See Order, All Am. Tel. Co., Inc. v. AT&T Corp., Case No. 18-2838 (2d Cir. December
28, 2018) ECF No. 35.
                                              17
The applicable FCC orders and case law on this issue clearly provide that a CLEC may
be compensated for services only under a tariff or a negotiated contract. If BTC’s
services fall outside the tariff and are not covered by a negotiated contract, BTC is not
entitled to recovery for those services. To allow recovery under state law for such
services would indirectly interfere with FCC’s authority to regulate rates for such
services. As the court explained in All Am. Tel. Co., Inc.:
       Allowing Plaintiffs to recover under quasi-contractual theories in the
       absence of a negotiated agreement would circumvent the filed rate doctrine
       and FCC rulings in two ways. First, it is tantamount to the imposition of
       access charges by judicial fiat for services that do not comply with filed
       tariffs. Second, it effectively requires this Court to determine a reasonable
       rate for the access services Plaintiffs billed AT&T under their tariffs . . . .
       In a similar vein, permitting CLECs to obtain compensation outside of a
       tariff or a negotiated agreement undermines congressional goals of
       uniformity because “CLECs could receive different rates either because
       different state equitable principles applied or because different courts
       weighed the equities differently.” CallerID4u, Inc., 880 F.3d at 1063.
       Valid tariffs and negotiated agreements ensure reasonable rates via the
       benchmarking rule or competitive market forces – state law equitable claims
       implicate neither. Because there is no other means of compensation other
       than by negotiated agreement or the FCC’s regulatory regime, Plaintiffs’
       Second Amended Complaint must be dismissed.

All Am. Tel. Co., Inc., 328 F. Supp. 3d at 365-66 (internal citations omitted).
       Here, BTC has acknowledged that it has a filed tariff, meaning it is precluded
from negotiating a separate agreement.7 See AT&T Corp., 207 F. Supp. 3d at 1029


7
  BTC argues that because CLECs are given the option to receive payment for their access
services via contract (governed by state law), the FCC “never foreclosed the additional,
complementary modes of recovery that exist to avoid injustice.” See Doc. No. 15 at 13. This
argument is without merit because it confuses the rate-setting requirements (tariff or negotiated
contract) with how those requirements will be interpreted. Moreover, the FCC has expressly
stated: “A CLEC generally may tariff interstate access charges if the charges are no higher than
the rate charged for such services by the competing ILEC (the benchmaking rule). Alternatively,
a CLEC must negotiate and enter into agreements with IXCs to charge rates higher than those
permitted under the benchmarking rule.” All American I, 28 FCC Rcd. at 3480.

                                               18
(“once a CLEC files a tariff, a CLEC may not then negotiate separate contracts for
interstate access.”). It has also alleged that it provided AT&T with switched access
services pursuant to the tariff. See Doc. No. 1 at 1 (“The switched access services
received by AT&T were provided in accordance with the rules and regulations established
by the [FCC], including federally-filed tariffs.”). This makes N. Valley Comm’cns
factually distinguishable from this case, but as the District of South Dakota pointed out
in a later case, the reasoning in N. Valley Comm’cns that any non-switched access services
may be compensated by any means outside of a tariff or negotiated contract has been
rejected by subsequent FCC decisions.8 See Midcontinent Comm’cns v. MCI Comm’cns
Servs., Inc., 4:16-CV-04070-KES, 2016 WL 6833944, at *3 (D.S.D. Nov. 18, 2016)
(“So not only is Northern Valley distinguishable from this case, but the later decision in
All American [II Damages] contradicts the reasoning Midco relies on in its brief.”).
       BTC relies on old precedent, all pre-dating the FCC’s All American decisions,
confirming the two exclusive means of compensation for switched access services:
through a tariff or negotiated contract. See Doc. No. 15 at 11-12. To the extent BTC
relies on the FCC’s forbearance authority, I agree with AT&T that that did not leave a
third option available – recovery through state law quasi-contract claims. As the Ninth
Circuit noted in CallerID4u, the FCC exercised its forbearance authority to detariff the
IXCs, not the CLECs. See CallerID4u, 880 F.3d at 1063. With regard to the CLECs,
the FCC would forbear only from requiring them to file tariffs if they had entered into
negotiated agreements. Hyperion Telecomms., Inc. Petition Requesting Forbearance, 12
FCC Rcd. at 8608. Because BTC alleges that its rates are established through a tariff




8
  Since the D.C. Circuit determined that it was outside the FCC’s jurisdiction to address state
law claims of quantum meruit and unjust enrichment, see All Am. Tel. Co., Inc., 867 F.3d at
95, the Ninth Circuit is the first appellate court to address this issue and its decision has been
followed by numerous district courts. BTC has failed to cite a case in which state law claims
have survived a preemption challenge post the All American decisions.
                                               19
and does not allege that it has a negotiated agreement with AT&T, the FCC’s forbearance
authority is inapplicable to this case.
       The Eighth Circuit decisions in INS I and INS II also do not apply, as the issue in
those cases was whether the services provided were solely intrastate rather than interstate.
See INS I, 363 F.3d at 686; INS II, 466 F.3d at 1096. Moreover, the quasi-contract
claims in that case were dismissed on summary judgment because there was an express
contract covering the same subject matter. Id. As alleged by BTC, the services at issue
in this case are access services billed on interstate calls and under BTC’s tariff.
       Finally, BTC has not cited any cases in which the FCC or a court has entered
judgment allowing a CLEC to recover for access charges based on state law quasi-
contract grounds. Nor have I been able to locate any such case. There are, however,
numerous cases dismissing state law quasi-contract claims in recognition that they conflict
with the regulatory regime allowing access service charges to be recovered only through
tariff or negotiated contract. See AT&T Corp. v. Aventure Comm’cn Tech., LLC, 4:07-
CV0043-JEG, 2018 WL 4278501, at *4-7 (S.D. Iowa July 11, 2018) (confirming that
Aventure’s claims for quantum meruit and unjust enrichment should remain dismissed
following the All American II Damages order and the D.C. Circuit’s opinion in All Am.
Tel. Co., Inc., 867 F.3d at 81); Midcontinent Comm’cns, 2016 WL 6833944, at *3
(“Thus, if Midco did provide Verizon services that are not covered under the parties’
tariff and accompanying Switched Access Agreement, then Midco violated the
Communications Act and it cannot charge Verizon for those services.”); All Am. Tel.
Co., Inc., 328 F. Supp. 3d at 365 (“Applying these principles here, this Court concludes
that Plaintiffs’ state law claims are preempted. As the FCC found, Plaintiffs negotiated
no agreement with AT&T – though they certainly could have . . . . Therefore, they were
subject to § 203 and the filed rate doctrine. And once Plaintiffs filed their tariffs, those
tariffs provided the only means of compensation for any access services.”) (citation
omitted). I agree with the reasoning expressed in these cases that state law claims of
quantum meruit and unjust enrichment are preempted under these circumstances.
                                            20
Because BTC has alleged it charged AT&T for access services through its tariff, it may
recover any unpaid charges only through the tariff. To hold otherwise would obfuscate
the filed rate doctrine.


                                V.     CONCLUSION
       For the reasons stated herein, AT&T’s motion (Doc. No. 14) to dismiss Counts
II and III of BTC’s complaint is granted.


       IT IS SO ORDERED.
       DATED this 3rd day of September, 2019.




                                        __________________________
                                        Leonard T. Strand, Chief Judge




                                            21
